I am not in accord with that portion of the majority opinion which holds that an indictment, charging the accused with the theft of "two yearling heifers" is sustained *Page 253 
by proof of the stealing of one heifer and one steer. In the dissenting note filed in State v. Nelson, 121 W. Va. 310, 312,3 S.E.2d 530, attention was directed to cases from other jurisdictions to the effect that where an article stolen is described with unnecessary particularity, the proof must correspond with the description. Likewise, Clemons v. State,150 Ark. 425, 234 S.W. 475, recognizes that there is material variance between an indictment alleging larceny of two cows, and proof of larceny of one steer.
Attempt is made to justify the conclusion of the majority opinion upon the theory that "Failure to prove the stealing of all the property described in an indictment for larceny does not justify an acquittal." Yet that opinion admits that the "stealing of two animals belonging to one owner at the same time is but a single offense; the act cannot be split up into separate larcenies, each for a single animal." I agree that the stealing of two animals constitutes but a single offense and that is the offense with which the accused was charged in the instant case; yet does not the majority opinion, in permitting the theft of one heifer and one steer to satisfy the charge of stealing two heifers, split a single offense?
While I do not believe the law violators should escape punishment through technicalities of law, neither do I believe that the reasoning which impelled the requirement of exactness in the charge of an indictment under the early common law has been obliterated by the passage of time. *Page 254